ORDER

PER CURIAM.
B.J. (Mother) appeals from the trial court’s judgment terminating her parental rights to her children, B.K.H. and B.L.A.H. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s decision to terminate Mother’s parental rights is supported by substantial evidence. In re T.E, 35 S.W.3d 497, 501 (Mo.App.E.D.2001). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).